12 N.Y.3d 842 (2009)
RIVERSIDE CAPITAL ADVISERS, INC., Plaintiff, and
WINCHESTER GLOBAL TRUST COMPANY LIMITED, Respondent,
v.
FIRST SECURED CAPITAL CORP. et al., Defendants, and
THOMAS B. DONOVAN FAMILY TRUST, Appellant.
THOMAS B. DONOVAN et al., Nonparties Appellants.
Court of Appeals of New York.
Submitted March 2, 2009.
Decided May 7, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.